DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “a resonant emitter configured to receive an electrical power input from the armature winding ….”  As discussed above, this language creates ambiguity as to the scope and meaning of the claim.  A valid reading of the claim would group portions of quoted passage as follows: “a resonant emitter configured to receive an electrical power input from the armature winding.”  Here, the electrical power must be input directly from the armature winding.
An equally valid alternative grouping could be as follows: “a resonant emitter configured to receive an electrical power input from the armature winding.”  This input” rather than “an electrical power.”  
While both groupings are valid interpretations, they cannot exist simultaneously because they have conflicting scopes of enablement; “an electrical power input” from the armature allows for more configurations than an electrical power “input from the armature.”  Review of the disclosure as filed would seem to indicate that the broader scope is the intended scope.  Thus, for purposes of examination, the claims will be interpreted under the broader scope.
Examiner notes that independent claims 10, 19, and 20 do not recite the same language and, thus, are not subject the above interpretation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3, 5-15, 17, and 19 of U.S. Patent No. 10,934,880, based on Examiner’s best understanding of the intended scope of the claims (as discussed above).

Regarding instant claim 1, claim of the patent recites:
	A system, comprising (preamble);
a permanent magnet that emits a first magnetic field and is disposed on a first rotor assembly of a turbine engine (lines 2-3; patented claims differ in that they reference “a first spool shaft” rather than “a first rotor assembly”; this difference is immaterial since a spool shaft is a type of rotor assembly);
an armature winding connected to a second rotor assembly of the turbine engine such that the armature winding is positioned within the first magnetic field (lines 4-6; patented claims differ in that they reference “a second spool shaft” rather than “a second rotor assembly” as well as referring to the armature winding as “a first armature winding”; as above, a spool shaft is a rotor assembly and “a first armature winding” is still “an armature winding”);
a resonant emitter configured to receive an electrical power input (see above regarding discussion of how “an electrical power input” has been interpreted) from the armature winding to generate a second magnetic field of at least a predefined frequency when the first rotor assembly rotates relative to the second rotor assembly (lines 11-14; electrical power is delivered from the armature winding to the emitter via the main field winding and the second armature winding; the patented claim also differs in that it recites “a third 
a resonant received disposed on an enclosure of the turbine engine, positioned to receive the second magnetic field and converter the second magnetic field into an electrical power output (lines 15-17).
	Instant claims 2 and 3 correspond in scope to patented claims 2 and 3.
	Instant claims 6-9 correspond in scope to patented claims 5-8.
	Instant independent claims 10, 19, and 20 each recite a scope similar to that of instant claim 1.  These independent claims correspond in scope to patented claims 9, 17, and 19.
	Instant claims 11-16 correspond in scope to patented claims 10-15.
	Instant claims 4, 5, 17, and 18 are not explicitly recited within the patented claims.  Examiner notes that these instant claims merely recite the system being configured such that the rotor assemblies are radially (claims 4 and 17) or axially (claims 5 and 18) separated from each other.  It would be readily apparent to one of ordinary skill in the art (prior to the effective filing date) that the rotor assemblies (i.e., compressors) of the patent must be either radially or axially arranged.  As such, instant claims 4, 5, 17, and 18 are not patentably distinct over the patented claims as they merely recite two well-known configurations for rotary machines having plural rotors.
Allowable Subject Matter
Examiner was unable to find prior art that would teach, suggest, or otherwise disclose the limitations of claim 1 as best understood by Examiner.  Because the scope of the claim may claims 1-9 cannot be provided at this time.
Claims 10, 19, and 20, do not suffer from the same issue of clarity, however, and therefore these claims would be allowable if the double patenting rejection is overcome.  Claims 11-18 depend from claim 10 and would be allowable for at least the same reasons.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in reasonable combination with other references, fails to teach, suggest, or otherwise disclose the subject matter recited in claims 10, 19, and 20.  Specifically, Examiner is unable to find any references disclosing a direct electromagnetic coupling between the permanent magnet of the first rotor assembly and the armature windings of the second rotor assembly.  Instead, the majority of references found are configured such that the permanent magnet of the first rotor assembly emits power to a stationary armature, typically located on a housing of the electric machine.  Power received by the stationary armature is then sent to a stationary emitter (also typically located on the housing of the EM) which is electromagnetically coupled with an armature located on the second rotor assembly.  
Thus, the prior art fails to teach, suggest, or otherwise disclose: “an armature winding connected to a first one or the first compressor and the second compressor; a permanent magnet connected to a second one of the first compressor and the second compressor, configured to: emit a first magnetic field; … and induct a current in the armature winding” as recited by instant claim 10; “a permanent magnet, emitting a first magnetic field and attached to a first rotor assembly of a turbine engine … to induce a multiphase alternating current in an armature winding disposed on a second rotor assembly” as recited by instant claim 19; and claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those documents cited, but not relied upon in the rejections above, generally relate to rotary generators having a first rotor with a permanent magnet, a second rotor with an armature and an emitter, and a receiver configured to be coupled with the emitter and to output electrical power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS K QUIGLEY/Examiner, Art Unit 2832  

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832